DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Receipt is acknowledged of applicant's amendment filed on January 26, 2022. Claim 18 has been canceled without prejudice; Claim 1 has been amended.  Applicant’s arguments have been fully considered. Claims 1-17 and 19-26 are pending and an action on the merits is as follows.
Allowable Subject Matter
3.        Claims 1-17 and 19-26 are allowed. 
4.       The following is an examiner’s statement of reasons for allowance:
           Prior art of record fails to disclose or fairly suggest the following limitations “A Lighting apparatus, comprising: a replaceable unit having a lens to be detachably attached to the lighting module instead of the driver box for adjusting the output light in different manners, the manual switches being not disposed on the replaceable unit, the manual switches being used for indicating the driver circuit to driving the LED modules differently when the attached replaceable unit is different.” in combination with the remaining claimed limitations as claimed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                 Citation of Relevant Prior Art
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
              Bowser et al., (US 2018/0042092 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANZI CHEN/
Examiner, Art Unit 2844

/SEOKJIN KIM/Primary Examiner, Art Unit 2844